Certiorari dismissed, February 22, 2011



                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7905


JOHN DAVID SIMPSON,

                 Plaintiff - Appellant,

          v.

GENE   M.   JOHNSON,   Director,    Virginia   Department   of
Corrections; JOHN JABE, Deputy Director, Virginia Department
of Corrections; WILLIAM P. ROGERS, Regional Director,
Virginia Department of Corrections; ALTON BASKERVILLE,
Warden, Powhatan Correctional Center; E. R. BASKERVILLE,
Assistant   Warden,   Powhatan   Correctional   Center;   FRED
SCHILLING,   Virginia   Department   of  Corrections,   Health
Services Director; GEORGE SMITH, Chief Dentist, Virginia
Department of Corrections; DOCTOR HARLAND, Chief Dentist,
Virginia Department of Corrections; BRUCE L. JANEK, Dentist,
Powhatan Correctional Center; STEPHEN B. KOPELOVE, Chief
Dentist, Powhatan Correctional Center; BRUCE HUZEK, Dentist,
Powhatan Correctional Center; NURSE PAYNE, Dental Hygiene
Nurse, Powhatan Correctional Center; OTHERS UNKNOWN,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:05-cv-00876-REP)


Submitted:   June 24, 2010                 Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John David Simpson, Appellant Pro Se.   Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia; John
David McChesney, Elizabeth Martin Muldowney, RAWLS & MCNELIS,
PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           John David Simpson appeals the district court’s orders

denying   relief   on   his    42    U.S.C.    § 1983   (2006)   complaint    and

denying reconsideration.            We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.           Simpson v. Johnson, No. 3:05-cv-

00876-REP (E.D. Va. Mar. 28, 2008; Aug. 6, 2009; Sept. 3, 2009).

We   dispense   with    oral   argument       because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        3